604 So. 2d 1274 (1992)
Tammy G. WILSON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Williams Island, a Private Club Limited, Appellees.
No. 91-3098.
District Court of Appeal of Florida, Fourth District.
September 9, 1992.
Maurice J. Baumgarten, Miami, for appellant.
William T. Moore, Tallahassee, for appellee Unemployment Appeals Com'n.
PER CURIAM.
We reverse the commission's order overturning the referee's decision to grant unemployment benefits. The record reflects substantial competent evidence supporting the referee's conclusion that appellant left her employment for good cause attributable to her employer. The referee found that the employer's insisting on a substantial change in the employee's work hours was a material and unilateral breach of specific terms of the parties' employment agreement. The referee further concluded that this breach constituted good cause for her leaving and was attributable to the employer. See Kralj v. Florida Unemployment Appeals Comm'n., 537 So. 2d 201 (Fla. 2d DCA 1989). Under such circumstances, the fact findings of an appeals referee must be upheld. E.g., Public Employees Rel. Comm'n. v. Dade County Police Benevolent Ass'n., 467 So. 2d 987 (Fla. 1985); Trinh Trung Do v. Amoco Oil Co., 510 So. 2d 1063 (Fla. 4th DCA 1987); Lovett v. Florida Unemployment Appeals Comm'n., 547 So. 2d 1253 (Fla. 1st DCA 1989).
DOWNEY, STONE and FARMER, JJ., concur.